Citation Nr: 1014550	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for pruritis and 
asteratotic dermatitis (claimed as a skin disorder).

5.  Entitlement to an initial disability rating higher than 
30 percent from July 13, 2005 to September 4, 2007, and a 
disability rating higher than 50 percent from September 5, 
2007 for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable disability rating 
for hearing loss.

7.  Entitlement to an increased rating, in excess of 10 
percent for shrapnel wound with scar to chest, left anterior 
wall.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006, December 2006, December 2007 and 
June 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and 
Boston Massachusetts.  In a March 2006 rating decision, the 
Cleveland RO, in part, granted service connection for PTSD 
and assigned an initial disability rating of 30 percent, 
effective July 13, 2005; granted service connection for 
hearing loss at a noncompensable rating, effective April 19, 
2005 and confirmed and continued the previously denied claim 
of entitlement to service connection for a back disability on 
the basis that no new and material evidence had been received 
to reopen the claim.  

In a December 2006 rating decision, the Cleveland RO, in 
part, denied service connection for Pruritis and Asteratotic 
Dermatitis (claimed as a skin disorder) and confirmed and 
continued the previously denied claim of entitlement to 
service connection for a back disability on the basis that no 
new and material evidence had been received to reopen the 
claim.

In a December 2007 rating decision, the Boston RO, in part, 
continued the 30 percent disability rating for the Veteran's 
service-connected PTSD, continued the 10 percent disability 
rating for the Veteran's service-connected residual of 
shrapnel wound with scar to chest, left anterior wall, 
continued the noncompensable disability rating for the 
Veteran's service-connected hearing loss and denied service 
connection for a respiratory disability.

In June 2009, during the pendency of this appeal, the RO 
granted a higher disability rating of 50 percent for PTSD 
effective September 5, 2007.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a rating in excess of 50 percent remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

In April 2008 the Veteran provided testimony before a 
Decision Review Officer at the RO.  A transcript of the 
hearing (transcript) is of record.  

The Board also notes that in a July 2008 correspondence, the 
Veteran's representative indicated that the Veteran elected a 
Travel Board hearing at the RO on his July 2008 substantive 
appeal.  However, a review of the Veteran's VA Form-9 shows 
that the Veteran specifically indicated that he did not want 
a BVA hearing.

Additionally, in a December 2009 letter the RO provided the 
Veteran an additional 90 days to indicate whether he wanted 
to appear before the Board to give testimony regarding his 
appeal.  The Veteran did not respond to this letter.

Of preliminary importance, because the claims for a higher 
rating for the Veteran's service-connected PTSD and hearing 
loss involve requests for higher ratings following the grant 
of service connection, the Board has characterized these 
claims in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for a 
previously service- connected disability). 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The August 1946 rating decision that denied a claim of 
entitlement to service connection for a back disability is 
final.

2.  The evidence received since August 1946 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, and raises a 
reasonable possibility of substantiating the claim. 

3.  There is no competent medical evidence of record 
indicating that the Veteran currently has any respiratory 
disorder.

4.  The Veteran's skin disorder was not present in service or 
for many years thereafter, and is not etiologically related 
to service.

5.  Prior to September 5, 2007, the Veteran's PTSD manifested 
in sleep problems, nightmares; anxiety, depression and 
problems concentrating but without flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships. 

6.  Since September 5, 2007, the Veteran's PTSD manifested in 
sleep problems, nightmares; anxiety, depression and problems 
concentrating but without obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

7.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than level 
III hearing acuity in the right ear and level IV hearing 
acuity in the left ear.

8.  The Veteran's residuals of a shrapnel wound with scar to 
chest, left anterior wall is manifested by a well healed 
scar, without tenderness, adhesions or evidence of breakdown; 
and it is not manifest by any moderately severe residuals to 
the affected muscle group.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  A respiratory disorder was not incurred or aggravated 
during the Veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A skin disorder was not incurred or aggravated during the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

4.  The criteria for an initial rating in excess of 30 
percent for PTSD prior to September 5, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 &  Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

5.  The criteria for an initial rating in excess of 50 
percent for PTSD from September 5, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009). 

6.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009). 

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound with scar to chest, left 
anterior wall have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5321 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding the Veteran's claim to whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a back disability, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating her claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59,989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
reopen the claim for service connection for a back 
disability, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Regarding the issue of service connection for a skin 
disorder, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2006, prior to 
the date of the issuance of the appealed rating decision 
issued in December 2006.  

Regarding the issue of service connection for a respiratory 
disability, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2007, prior 
to the date of the issuance of the appealed rating decision 
issued in December 2007.

In this appeal, the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for an increased rating for shrapnel 
wound with scar to chest, left anterior wall.  However, the 
Board points out that, on these facts, the lack of such 
notice is not shown to prejudice the Veteran.  In this 
regard, the Board notes that in a June 2008 letter, the RO 
set forth the criteria for establishing a claim for an 
increased rating for a shrapnel wound with scar to chest, 
left anterior wall.  In the Board's opinion, this 
demonstrates actual knowledge on the part of the Veteran and 
his representative of the information needed for entitlement 
to an increased rating for shrapnel wound with scar to chest, 
left anterior wall.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge.  

Regarding the issues of initial higher ratings for PTSD and 
bilateral hearing loss, notice fulfilling the requirements of 
38 C.F.R. § 3.159(b) was furnished to the Veteran in October 
2007.  While this letter was furnished after the issuance of 
the appealed March 2006 and rating decision, the appeal was 
subsequently readjudicated in a Statement of the Case issued 
in June 2008.  This course of corrective action fulfills 
VA's notice requirements, as addressed in the Mayfield line 
of decisions.  Additionally, in Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91. Thus, 
VA had no additional duty to notify in this case once service 
connection was granted. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in March 2006, May 2006, October 2007 and 
November 2007 that were fully adequate for the purposes of 
determining the severity of the Veteran's PTSD, bilateral 
hearing loss and shrapnel wound with scar to chest, left 
anterior wall.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of any 
respiratory disabilities or skin disorders.  However, VA need 
not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran has a current diagnosis of any respiratory 
disorder. Also, there is no evidence that any skin disorder 
manifested in service or was otherwise related to service.  
Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  The Veteran has not identified any 
outstanding medical evidence. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 


I.  New and Material Evidence

A.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability

As indicated above, the Veteran's claim for service 
connection for a back disability had previously been 
considered and was denied in an August 1946 rating decision.  
As the Veteran did not appeal, that decision is now final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  Most recently, the 
Veteran sought to reopen his claim for service connection for 
a back disability in April 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 1946 RO 
decision that declined the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In the August 1946 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did 
not show the presence of a back condition shown to be related 
to military service. 

Evidence received after the August 1946 decision includes an 
April 1993 private treatment note indicating that the Veteran 
was scheduled for a lumbar laminectomy as a result of his 
severe spinal claudications when giving way.  The evidence 
also includes the Veteran's April 2008 testimony that he had 
a continuity of symptoms of a back disability since his 
active duty.  He testified that his back problems have 
continued since service when he was thrown off of a box car 
and injured his back.  This evidence is not cumulative or 
redundant of the evidence previously of record; it also 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the Veteran has a back disability which 
is related to his service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for a back disability is 
reopened. 


II.  Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).   In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 

A.  Entitlement to service connection for a respiratory 
condition

The Veteran contends that he has a current respiratory 
disorder that is related to his military service.

On review of the record, the Veteran's service treatment 
records indicate that the Veteran suffered a shrapnel wound 
to his chest, left anterior wall in April 1945.  

Post service medical records include an October 2007 VA 
muscles examination.  The examiner noted that the Veteran 
suffered a shrapnel wound to his left pectoral region.  The 
examiner also indicated that there was not any injury to 
underlying nerves, muscles or vessels.  The diagnosis was a 
shrapnel wound suffered in Germany in 1945 that resulted in a 
superficial wound which was debrided and a fragment of the 
shrapnel was removed.  There was no injury to the underlying 
muscle.

Although the Veteran suffered a shrapnel wound to his chest, 
left anterior wall in April 1945, the medical evidence of 
record did not reveal a diagnosed respiratory disability.  
Furthermore, a review of the record is negative for any 
diagnosed respiratory disability.  Given the absence of any 
diagnosed respiratory disability, service connection is not 
warranted.

During his April 2008 DRO hearing, the Veteran reported that 
he experienced chest pains when he walks distances.  However, 
the Board notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board is mindful of the Veteran's assertion that he 
currently suffers from a respiratory disability due to 
service.  The Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., that he had chest 
pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
Veteran is not competent to testify that he developed any 
current respiratory disorders from an event or injury in 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In summary, while the Veteran is certainly 
competent to testify as to the fact he had symptoms, such as 
chest pain, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the Veteran's own assertions as to the 
etiologies of his claimed respiratory disability have no 
probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a respiratory disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as there is a preponderance of the 
evidence that weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Likewise, the Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1110.  In the absence of proof of 
any current respiratory disorders, the claim of service 
connection for a respiratory disability may not be granted.  
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 


B.  Pruritis and Asteratotic Dermatitis (claimed as a skin 
disorder)

The Veteran contends that he his skin disorder is related to 
his military service.

On review of the record, the Veteran's service treatment 
records prior to, during and subsequent to his verified 
period of active duty are negative for any complaints, 
treatment, or diagnoses relating to a skin disorder.  A 
December 1946 separation examination for the skin was normal 
aside from the shrapnel scar on the left chest for which the 
Veteran is already service connected. 

Post service medical records included VA treatment records in 
September 2004 which reflected a diagnosis of pruritis of the 
back and tinea pedis.

During his April 2008 DRO hearing, the Veteran reported that 
his doctor informed him that his skin disorder was a result 
of his in-service fall. 

The Board finds at this point that the Veteran has shown a 
diagnosis of at least a skin disorder; accordingly, the first 
element of service connection is satisfied. However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

In this case there is no medical opinion of record showing a 
relationship between the any current skin disorder and his 
military service.  While the Veteran at his hearing reported 
that his doctor informed him that his skin disorder was 
related to his in-service fall off of a truck, the claims 
file does not contain any competent medical opinion to this 
effect.

The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, 
treatment, or diagnoses of any skin disorders.  He was not 
diagnosed with a skin disorder until many years after 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

VA must consider all favorable lay evidence of record. 3 8 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA and his 
testimony before the RO's DRO in which the Veteran asserted 
his belief that his skin disorder was related to service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between any current 
back, knee, shoulder, and eye disorders and the Veteran's 
military service.  The medical records that address any 
current skin disorder make no mention whatsoever of the 
Veteran's military service.

Based on the evidence above the Board finds the criteria for 
service connection for pruritis and asteratotic dermatitis 
(claimed as a skin disorder) are not met. Accordingly, the 
claim must be denied. 


III.  Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity. Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

A.  Entitlement to an initial disability rating higher than 
30 percent from July 13, 2005 to September 4, 2007, and a 
disability rating higher than 50 percent from September 5, 
2007 for posttraumatic stress disorder (PTSD).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130. A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009). 

The Veteran underwent a VA examination in March 2006.  On 
examination, the Veteran was alert and cooperative and there 
was no evidence of a thought disorder.  He denied delusions, 
hallucinations or ideas of reference.  He denied suicidal or 
homicidal thoughts.  He was able to maintain his activities 
of daily living (ADLs) and was oriented in all spheres.  He 
was forgetful and had trouble remembering names.  He denied 
panic attacks.  He had been subject to depression.  His sleep 
was broken up as he awoke 2 to 3 times a night.  He reported 
occasional nightmares several times a year.  He thought about 
war weekly.  His intrusive memories involved the time when he 
was wounded.  He had difficulty with hyper-reaction to loud 
noises.  The diagnosis was PTSD, chronic and mild degree.  
The examiner noted that the Veteran had significant PTSD 
symptoms which diminished substantially over the years.  He 
continued with occasional nightmares, intrusive recollections 
and intrusive thoughts.  A GAF score of 50 was assigned.  

The Veteran underwent a VA examination in November 2007.  On 
mental examination, he was alert and cooperative.  There was 
no evidence of a thought disorder.  He denied delusions, 
hallucinations or ideas of reference.  He denied suicidal or 
homicidal thoughts.  He was able to maintain his ADLs and was 
oriented in all spheres.  He did report some recall and 
recent memory difficulties especially with names.  His rate 
and flow of speech was within normal limits.  He denied panic 
attacks but acknowledged that he was occasionally depressed 
but said that he talked to his wife which was helpful.  He 
woke up several times during the night and estimated he slept 
about 6 hours of sleep each night.  He continued to have 
nightmares.  He thought of war on a weekly basis and had some 
intrusive memories.  He continued to have an excess reaction 
to loud noises.  In general, the Veteran felt more anxious, 
agitated and fidgety and was having somewhat more difficult 
time sleeping since his March 2006 VA examination.  The 
diagnosis was PTSD, chronic and moderate in degree.  A GAF 
score of 50 was assigned.  

Concerning the period prior to September 5, 2007, the Board 
notes that the Veteran complained of sleep problems, 
nightmares; anxiety, depression and problems concentrating 
but without flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships. 

Although the Veteran was assigned a GAF score of 50, which 
reflected anywhere from serious symptoms or any serious 
impairment in social, occupational or school functioning, to 
major impairment in several areas such as work or school, 
family relations, judgment thinking, or mood, the March 2006 
VA examiner specifically indicated that the Veteran's PTSD 
was mild.  The Board notes that GAF scores are only one 
indication of the severity of a given service-connected 
mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Carpenter, supra.  Furthermore, in this case, the 
overall evidence of record on does not reflect that the 
Veteran's symptomatology prior to September 5, 2007 was so 
severe as to merit a 50 percent evaluation. 

Concerning the period beginning September 5, 2007, the Board 
notes that there is no indication of the Veteran experiencing 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  Thus, the Board finds that the preponderance 
of the evidence indicates that the Veteran's occupational and 
social impairment due to PTSD after September 5, 2007 is best 
contemplated by the 50 percent disability rating. 

Although the Veteran was assigned a GAF score of 50, which 
reflected anywhere from serious symptoms or any serious 
impairment in social, occupational or school functioning, to 
major impairment in several areas such as work or school, 
family relations, judgment thinking, or mood, the November 
2007 VA examiner specifically described the Veteran's PTSD as 
moderate.  Again, the Board notes that GAF scores are only 
one indication of the severity of a given service-connected 
mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Carpenter, supra.  Furthermore, in this case, the 
overall evidence of record on does not reflect that the 
Veteran's symptomatology since September 5, 2007 was so 
severe as to merit a 70 percent evaluation.  Moreover, the 
rating criteria for a 70 percent evaluation require that a 
claimant be unable to establish or maintain social 
relationships.  The Veteran's social impairment more closely 
contemplates the currently assigned evaluation as he has 
reported that he has a good relationship with his wife.

Finally, the Board has considered whether "staged" ratings 
are appropriate. See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 


B.  Entitlement to initial compensable disability rating for 
hearing loss

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2009).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

On an authorized VA audiological evaluation in March 2006 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
50
LEFT
40
45
55
55

The average decibel threshold was 41 on the right and 49 on 
the left. Speech audiometry revealed speech recognition 
ability of 90 percent in the right ear and of 78 percent in 
the left ear.

On an authorized VA audiological evaluation in October 2007 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 40
40
45
55
LEFT
45
50
55
60

The average decibel threshold was 45 on the right and 53 on 
the left. Speech audiometry revealed speech recognition 
ability of 86 percent in the right ear and of 80 percent in 
the left ear.

Using Table VI, the Veteran's March 2006 audiological 
examination revealed Level I hearing in the right ear and 
Level III hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

Again using Table VI, the Veteran's October 2007 audiological 
examination revealed Level II hearing in the right ear and 
Level IV hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

The March 2006 and October 2007 VA examinations provide the 
only findings in accordance with the requirements of 38 
C.F.R. § 4.85.  These examinations do not provide a basis for 
awarding a compensable evaluation for hearing loss at any 
time since the effective date of service connection.  38 
C.F.R. §§ 4.7, 4.21.  

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating.  However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  Based on the 
foregoing, a compensable rating for the Veteran's bilateral 
ear hearing loss is not warranted at any time during the 
appeal. 


C.  Entitlement to an increased rating, in excess of 10 
percent for shrapnel wound with scar to chest, left anterior 
wall.

The Veteran's shrapnel wound with scar to chest, left 
anterior wall is currently assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321 (2009).  
Diagnostic Codes 5321 is used in rating injuries to Muscle 
Group (MG) XXI.  The muscles involved in MG XXI include the 
muscles of respiration: thoracic muscle group.  Muscle 
disability under this provision for the non-dominant group is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (20 percent), and severe (30 
percent).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
The history with regard to this sort of injury would include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  38 C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6. 

The Veteran's service treatment records indicate that the 
Veteran suffered a shrapnel wound to his chest, left anterior 
wall in April 1945.  

In an October 2007 VA muscles examination, the examiner noted 
that the Veteran suffered a shrapnel wound to his left 
pectoral region. The Veteran had no particular complaints 
referable to his skin wound, which was a superficial wound.  
The examiner also indicated that there was not any injury to 
underlying nerves, muscles or vessels.  On examination, there 
was a well-healed fine line 4 inch scar over the pectoralis 
muscle.  The scar was superficial and not attached to the 
underlying muscle.  There was no involvement of the 
underlying muscle and no sensitivity in the scar.  The 
diagnosis was a shrapnel wound suffered in Germany in 1945 
that resulted in a superficial wound which was debrided and a 
fragment of the shrapnel was removed.  There was no injury to 
the underlying muscle.  The examiner noted that the wound 
healed without event and the Veteran was returned to his unit 
after several weeks and continued on his military tour of 
duty.

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning an evaluation in excess of 10 percent for the 
Veteran's residuals of shrapnel wound with scar to chest, 
left anterior wall.  In this regard, the October 2007 VA 
examiner noted that there was no injury to the Veteran's 
underlying nerves, muscles or vessels.  The Veteran also had 
no complaints referable to his superficial skin wound, which 
was a superficial wound.   Finally, the Veteran did not 
exhibit a scar painful or tender to touch or adherent to the 
underlying tissue.

In light of the evidence outlined above, the Board finds that 
the Veteran's residuals of shrapnel wound with scar to chest, 
left anterior wall is appropriately evaluated as 10 percent 
disabling.  The Veteran's service treatment records reflect 
that his wound to his left chest was not a through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular 
scarring.  Although the Veteran's wound was debrided, there 
are no apparent residuals and he did not have any prolonged 
infection thereafter.  Further, there are no indications that 
the Veteran suffers from any palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  
Finally, there is no intermuscular trauma or explosive effect 
of the missile.

Accordingly, the Board finds the preponderance of the 
evidence weighs against a finding that the Veteran's shrapnel 
wound with scar to chest, left anterior wall meets the 
criteria of a "moderately severe" muscle injury.  In reaching 
its decision, the Board considered the benefit of the doubt 
rule.  However, this rule does not apply, and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, supra. 


D.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's PTSD, bilateral hearing loss and residuals 
of a shrapnel wound with scar to chest, left anterior wall 
are appropriately contemplated by the rating schedule.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted. Thun.  Id. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened. 

Service connection for a respiratory disability is denied. 

Service connection for pruritis and asteratotic dermatitis 
(claimed as a skin disorder) is denied.

Entitlement to an initial disability rating higher than 30 
percent from July 13, 2005 to September 4, 2007, and a 
disability rating higher than 50 percent from September 5, 
2007 for PTSD is denied.

Entitlement to an initial compensable disability rating for 
hearing loss is denied.

Entitlement to an increased rating, in excess of 10 percent 
for shrapnel wound with scar to chest, left anterior wall is 
denied.


REMAND

Service treatment records include an August 1946 examination 
which noted tender lower back muscles. A diagnosis of 
arthritis of the low back was provided but X-ray findings 
were not available.

The Veteran has a current diagnosis of lumbosacral arthritis.  
The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of 
his claimed back disability.  An examination or opinion is 
necessary to make a decision on a claim if the evidence of 
record contains competent evidence that the claimant has a 
current disability, and indicates that the disability or 
symptoms may be associated with the claimant's active 
military history, but does not contain sufficient medical 
evidence to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. 
Principi, 16 Vet. App. 370 (2002) (where there is competent 
evidence of a current disability and evidence indicating an 
association between the disability and active service, there 
must be competent evidence addressing whether a nexus 
exists).  A VA examination with specific medical opinions 
should be obtained to resolve the issues discussed above.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should 
provide opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
current back disorder had its onset 
during service, was manifested within one 
thereafter or is in any way related to 
the Veteran's active service.  The 
examiner should provide the rationale for 
all opinions provided.

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


